DETAILED ACTION
This office action is responsive to the amendment filed December 15, 2021. By that amendment, claims 1, 4, 6, 7, 9, 10, 13, 14, and 20 were amended; claims 2, 3, and 8 were canceled; and claim 22 was newly presented. Claims 1, 4-7, and 9-22 stand pending, though claims 16-19 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejection of claims 13 and 14 under 35 USC 112(b) was overcome by the amendment of December 15, 2021. 
The outstanding rejection of claims 1, 5-7, 9-15 and 20 under 35 USC 102(a)(1) in view of Hamada (US 2007/0213596 A1) was overcome by the amendment of December 15, 2021. 
The outstanding rejection of claims 4 and 21 under 35 USC 103 in view of Hamada was overcome by the amendment of December 15, 2021. 
The outstanding rejections having all been overcome by the amendment of December 15, 2021, and Hamada no longer being relied upon in any rejection in this office action, any arguments presented in the response of December 15, 2021, though having been considered, are moot. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-15, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches “a first beam axis” at line 4; and “a first beam axis” at line 7. It is unclear, as claimed, if this is intended to be a second recitation of the first beam axis (such that the second instance should read “the first beam axis”) or if this was intended as a second first beam axis. Clarification is required. For examination purposes, this will be understood to be a “second” beam axis. 
Claim 22 teaches the limitation “the second beam axis” which limitation lack antecedent basis in the claims. Examiner presumes this to be the second instance of the first beam axis of claim 1. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9, 11-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou et al. (US 11,173,040 B2) in view of Paltzer (US 2006/0129238 A1).
Regarding claims 1 and 22, Abdou teaches a device (first configuration in fig. 25; second configuration in fig. 30 (see comment regarding preamble below), comprising: 
a lifter block 840 with a handle coupler (bore in proximal end as seen in fig. 30); 
in the arrangement of fig. 30, the device includes a first beam 830 extending from a proximal end (nearest 840) to a distal end (farthest from 840) along a first beam axis (axis aligned with Direction A), wherein a first portion of the first beam 830 at or adjacent to the proximal end of the first beam (nearest 840) is coupled to a first portion of the lifter block 840 (see discussion of “removably” below); and 
in the arrangement of fig. 30, the device includes a second beam 835 extending from a proximal end (nearest 840) to a distal end (farthest from 840) along a second beam axis (aligned with Direction A), wherein a first portion of the second beam at or adjacent to the proximal end of the second beam 835 (nearest 840) is coupled to a second portion of the lifter block 840, and wherein a second portion (opposite 840, near 8305) of the first beam 830 at or adjacent to the distal end of the first beam is pivotably coupled to a second portion of the second beam 835 at or adjacent to the distal end of the second beam (pivoting seen by comparing figs. 30 and 25).
Preamble
	The preamble of the claim is considered in light of MPEP 2111.02. The preamble in this claim is considered to be a statement reciting a purpose or intended use of a device, and is thus considered under section II, which reads, in relevant part, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Further, examiner will take the position that there is no particular reason 
Removably
Examiner takes the position that any structure can be removed from any other structure upon application of appropriate forces, thereto. There is no reason that elements 830, 835, and 840 of Abdou cannot be said to be removably attached to one another. 
Deficiency, Combination and Obviousness Rationale
Abdou fails to specify a handle, though Abdou has specified that a force is applied on direction A (col. 19, line 15) and has demonstrated a standard insertion instrument fitting at the proximal end of the device on 840 in fig. 30. 
Paltzer has taught various insertion instruments for insertion into insertion recesses and for permitting application of force, thereto. (various embodiments throughout the figures)
It would have been obvious to one with ordinary skill in the art at the time of the invention to utilize a Paltzer tool to insert the Abdou device to apply force by insertion of the Paltzer tool into the instrument fitting seen at the proximal end of fig. 30 of Abdou to permit at least application of force along direction A. Insertion of the device will cause lift of some body structures. Making this combination could have potentially required correlation of the Paltzer instrument and the Abdou insertion instrument fitting to permit interconnection, thereof. One would have done so as a matter of presenting a particular inserter capable of implementing the Abdou device for its intended use (clarifying unspecified details of the Abdou disclosure). 

Regarding claim 4, the combination suggests the device of claim 1, and Abdou further teaches a swivel link 848 (as seen at fig. 26) connecting the second portion of the first beam 830 and the second portion of the second beam 835 such that the beams can be pivoted by up to 180 degrees (compare figs. 25 and 30). 
Regarding claim 5, the Paltzer handles include ergonomic grips. (e.g. fig. 1, 2, 9, 10, etc.)
Regarding claims 6 and 7, the second portion of the lifter block 840 includes a slot opening as seen at figs. 25 and 30 and the first portion includes a keyed opening (for receipt of 850 therein, as seen at fig. 26). 
Regarding claim 9, an aperture is formed in the proximal end (nearest 840 in configuration of fig. 30) of the second beam 835 for receipt of 850 therein (as in fig. 26). 
Regarding claims 11 and 12, the first beam 830 and second beam 835 define one or more flat areas near the proximal end of the first beam as in fig. 30. 
Regarding claims 13 and 14, the first and second beams 830/835 include surfaces which are considered to be atraumatic (e.g. the ridges on the beams are not designed to puncture deeply into the patient’s tissue). 
Regarding claim 15, the inserter tip of Paltzer which interacts with the coupler of the Abdou device in the combination is considered to be an “instrument adapter”. 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou et al. in view of Paltzer and Karram et al. (US 4,605,990).
Regarding claims 20 and 21, the combination of Abdou and Paltzer has suggested the limitations of claim 1, but has failed to teach a light source coupled to the first beam. 
Examiner will take the position that all of the components of the combination are attached to one another when the Paltzer inserter is installed in the Abdou fitting, such that a structure in contact with the inserter is also in contact with the first beam 830.
	Karram teaches light source 102 coupled to a surgical tool such as by use of a glue or Velcro, tie, wrap, etc. (col. 4, lines 10-29). The light source is taught being an LED (col. 4, line 13). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to couple the Karram device 102 to the inserter of Paltzer in order to improve visualization of the surgical site. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799